Citation Nr: 1216000	
Decision Date: 05/03/12    Archive Date: 05/10/12

DOCKET NO.  07-06 481A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for hepatitis C. 

2. Entitlement to service connection for cirrhosis of the liver.


REPRESENTATION

Appellant represented by:	Joseph R. Moore, Esq.


ATTORNEY FOR THE BOARD

E. D. Anderson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1963 to May 1967. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2005 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California, which denied the Veteran's claims for service connection for hepatitis C, and cirrhosis of the liver, to include as due to exposure to Agent Orange.

An August 2009 Board decision denied the Veteran's claims, but in May 2011, the United States Court of Appeals for Veterans Claims (Court) remanded the matter so that the Board could clarify the reasons and bases for its decision.  

Since the case has been returned to the Board, the Veteran has submitted additional evidence, but has waived RO review.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran's hepatitis C and cirrhosis of the liver are less likely than not related to the Veteran's active military service.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for hepatitis C have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2011). 

2.  The criteria for entitlement to service connection for cirrhosis of the liver have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2011). 

REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Board has reviewed all of the evidence in the claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to these claims.  

The Board must note that in reviewing this case the Board has not only reviewed the Veteran's physical claims file, but the Veteran's file on the "Virtual VA" system to insure a total review of the evidence.  

Service Connection

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§  1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2011).  In general, service connection requires (1) evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third elements is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post- service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson v. West, 12 Vet. App. 247, 253 (lay evidence of in-service incurrence is sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).  "Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011). 

Additionally, service connection may be granted, on a secondary basis, for a disability which is proximately due to or the result of an established service-connected disorder.  38 C.F.R. § 3.310.  Similarly, any increase in severity of a non-service-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the non-service-connected disease, will be service-connected.  Allen v. Brown, 7 Vet. App. 439 (1995).  In the latter instance, the non-service-connected disease or injury is said to have been aggravated by the service-connected disease or injury.  38 C.F.R. § 3.310.  

In cases of aggravation of a veteran's non-service-connected disability by a service-connected disability, the veteran shall be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  38 C.F.R.  § 3.322.   

The Veteran contends that he has hepatitis C, and cirrhosis of the liver, as a result of his service.  He mainly argues that he has these disabilities as the result of being given blood transfusions for a motor vehicle accident (MVA) and/or treatment of his gunshot wound to the right upper extremity, during service in Vietnam.  He also argues that he has these disabilities as the result of exposure to Agent Orange.  See Veteran's letters, dated in June 2004 and October 2005. 

The Veteran's representative has also argued that, even if the Veteran was not shown to have received a blood transfusion for treatment of his gunshot wound, the Veteran could have contracted hepatitis C through his open wounds, that a December 1965 report showing treatment for cold and flu-like symptoms could be evidence of hepatitis C symptoms, and that in March 1967, he was diagnosed with venereal disease, which is evidence of in-service high-risk activity.  See Veteran's representative's Informal Hearing Presentation, dated in June 2009.

Risk factors for hepatitis C include intravenous (IV) drug use, blood transfusions before 1992, hemodialysis, intranasal cocaine, high-risk sexual activity, accidental exposure while a health care worker, and various kinds of percutaneous exposure such as tattoos, body piercing, acupuncture with non-sterile needles, shared toothbrushes or razor blades.  See VBA Letter 211B (98-110), November 30, 1998. 

Population studies suggest hepatitis C can be sexually transmitted.  However, the chance for sexual transmission of [hepatitis C] is well below comparable rates for HIV/AIDS or hepatitis B infection. . . .  The hepatitis B virus is heartier and more readily transmitted than [hepatitis C].  While there is at least one case report of hepatitis B being transmitted by an airgun injection, thus far, there have been no case reports of hepatitis C being transmitted by an airgun transmission.  The source of infection is unknown in about 10 percent of acute hepatitis C cases and in 30 percent of chronic hepatitis C cases.  These infections may have come from blood-contaminated cuts or wounds, contaminated medical equipment or multi-dose vials of medications. 

The large majority of hepatitis C infections can be accounted for by known modes of transmission, primarily transfusion of blood products before 1992, and injection drug use.  Despite the lack of any scientific evidence to document transmission of hepatitis C with airgun injectors, it is biologically plausible. . . . 

VBA Fast Letter 04-13 (June 29, 2004). 

The Veteran's discharge (DD Form 214) shows that his awards include the Purple Heart and the Vietnam Service Medal.

In a hepatitis risk factor questionnaire, received in June 2004, the Veteran denied ever using intravenous drugs, or intranasal cocaine, or participating in high-risk sexual activity, providing highly probative factual evidence against this own claim, undermining his own case critically. 

In this questionnaire, he stated that he got a tattoo in 1963, prior to active duty.  He further stated that he got a tattoo in 1983, after active duty, that he was the first customer for the tattoo artist, and that he bought the tattoo artist a new set-up (needle head and ink) for his tattoo.  He also reported that he had received a blood transfusion in 1964 (in association with treatment for his motor vehicle accident), and in 1966 (in association with treatment for his gunshot wound). 

The Veteran's service medical records include an entrance examination report, dated in March 1963, which notes that he had a tattoo URA (upper right arm).  

Importantly, these reports, which are detailed, also show treatment for a concussion and a laceration over the left eyebrow following an MVA in April 1964.  It appears that the Veteran's laceration was sutured at a civilian hospital and x-rays of the Veteran's chest and skull were taken, which were negative for any injury.  The Veteran was then transferred to a US naval hospital where he recovered rapidly.   

This report clearly provides factual evidence against the claim that he ever had a blood transfusion as a result of this MVA.  The report clearly notes the nature of the problem, what was done, and the results in such a way as to make clear to even lay observation that a blood transfusion was not needed, or used, at this time.  In light of the Veteran's injuries, as clearly reported, no blood transfusion was used, undermining the Veteran's credibility with the Board that he ever received a blood transfusion in service, as well as his overall creditability.  

Simply stated, while the Board does not doubt the current sincerity of the Veteran's beliefs that this disability is related to service, the Veteran is not a credible historian of his disability, undermining his claim.  Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995) (credibility can be generally evaluated by a showing of interest, bias, or inconsistent statements, and the demeanor of the witness, facial plausibility of the testimony, and the consistency of the witness testimony. 

A June 1964 report shows that the Veteran was hospitalized for psychiatric symptoms.  The report notes that he had been "under surveillance for narcotics usage," and that, "[t]here was a feeling that the patient possibly had been using drugs and that his brief psychotic episode represented not so much brain trauma as the effects of a drug overdose or possibly a drug withdrawal during the period of time he was aboard the [U.S.S.] Haven."  However, post-concussive syndrome or acute paranoid schizophrenic reaction were also considered.  

The report indicates that the Veteran denied using narcotics. 

In November 1965, he was treated for a through-and-through gunshot wound to the right arm at the level of the mid-humerus.  It was noted that he received an initial debridement and drain insertion in the field.  X-rays of the right humerus were negative.  

Reports, dated in December 1965, show treatment for a fever and a sore throat with a productive URI (upper respiratory infection). 

The Veteran's separation examination report, dated in April 1967, shows that his abdomen and viscera were clinically evaluated as normal.  In an associated "report of medical history," he denied a history of "stomach, liver or intestinal trouble."  This report notes one episode of gonorrhea in service, treated with penicillin. 

None of the treatment reports indicate that he was given a blood transfusion.  In addition, the service treatment records do not show treatment for, or a diagnosis of, hepatitis, or cirrhosis of the liver, providing evidence against the claims. 

The post-service medical evidence consists of VA and non-VA reports, dated between 1993 and 2009.  This evidence shows that the Veteran was diagnosed with hepatitis C, and cirrhosis of the liver, no earlier than 2003.  These reports note a history of heavy alcohol use, drug abuse, use of marijuana, speed, and "pills," and four DUI (driving under the influence) arrests following service.  See Kaiser Permanente records, dated in November 2003 and January 2006; July 2006 QTC examination report. 

An August 2007 VA progress note shows that the Veteran gave a history of use of alcohol, marijuana, amphetamines, PCP, LSD, and methamphetamines, and that he denied having used cocaine, intravenous drugs, and heroin.  He also indicated a legal history "under drug influence." 

A VA examination report, dated in December 2008, shows that the examiner stated that he had reviewed the Veteran's C-file.  The report shows that the Veteran reported that he was diagnosed with hepatitis C in 1994 when he tried to donate blood.  He asserted that he received a blood transfusion in Vietnam, in association with his treatment for his gunshot wound, and he denied occupational blood exposure, use of intravenous drugs, or cocaine use.  He reported a history of drug use and heavy alcohol use in the past, but not for the last 30 years.  The diagnosis was hepatitis C with cirrhosis. 

The examiner stated: "I have no evidence that the Veteran's hepatitis C and/or cirrhosis is related to his period of active service; it would be mere speculation if I were to state that it is as least as likely as not."  The examiner further stated that the Veteran's service records make no mention of a transfusion in association with treatment for his gunshot wound, nor did they show severe bleeding, or circulatory compromise, and that they showed that his CBC (complete blood count) was normal, providing factual evidence against the claim that any blood transfusion was used during service. 

In March 2012, the Veteran submitted a private medical opinion from Dr. P.C. of St. Joseph's Medical Center in Brainerd, Minnesota.  He opined that the Veteran's hepatitis C was at least as likely as not due to a blood transfusion in service.  He appeared to base this conclusion largely on his belief that the Veteran's assertions that he had a transfusion in service and had never used intravenous drugs were truthful.  There is no other basis indicated.  Therefore, if the Board finds the Veteran did not have a blood transfusion in service, as it has, the foundation of the opinion becomes meaningless. 

Blood Transfusions

The Veteran's primary contention on appeal is that his hepatitis C infection was due to blood transfusions received in service, including an alleged transfusion following his gunshot wound to the right arm in November 1965 and an alleged transfusion following a MVA in April 1964.  

In the case of a veteran who engaged in combat with the enemy (as this Veteran did) in active service with a military, naval, or air organization of the United States during a period of war, the Secretary of the VA shall accept as sufficient proof of service connection of any disease or injury alleged to have been incurred in or aggravated by such service satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence or aggravation in such service.  See 38 U.S.C.A. § 1154(b) (West 2002). 

However, pertinent case law also provides that 38 U.S.C.A. § 1154(b) does not create a presumption of service connection for a combat veteran's alleged disability, and that the veteran is required to meet his evidentiary burden as to service connection such as whether there is a current disability or whether there is a nexus to service which both require competent medical evidence.  See Collette v. Brown, 82 F.3d 389, 392 (1996). 

In Collette, the United States Court of Appeals for the Federal Circuit (Federal Circuit) articulated a three-step sequential analysis to be performed when a combat veteran seeks benefits under the method of proof provided by 38 U.S.C.A. § 1154(b).  Id. at 392-93.  Initially, VA must determine whether the veteran has proffered "satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease."  If a veteran produces credible evidence that would allow a reasonable fact-finder to conclude that the alleged injury or disease was incurred in service, then the veteran has produced "satisfactory evidence" to satisfy the first step under the statute.  This determination requires the credibility of the veteran's evidence to be judged standing alone and not weighed against contrary evidence. 

In Caluza v. Brown, 7 Vet. App. 498, 510-11 (1995), the Court found that, in determining whether documents submitted by a veteran constitute "satisfactory" evidence under 38 U.S.C.A. § 1154(b), VA may properly consider "internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the veteran." 

VA must then determine if the proffered evidence is "consistent with the circumstances, conditions, or hardships of such service," again without weighing the veteran's evidence with contrary evidence.  Collette, 82 F.3d at 392-93.  If these two inquiries are met, VA "shall accept" the veteran's evidence as sufficient proof of service connection, even if no official record of such incurrence exists.  At this point, a factual presumption arises that the alleged injury or disease is service-connected.  Id.   

The Veteran alleges that while serving in Vietnam when he was shot in the right arm and bled profusely.  He reports being transfused by a field medic or flight surgeon, although there is no documentation of this in his service treatment records.  His lay statements are sufficient to establish the occurrence of the event he describes.  

His statements are also are consistent with the facts and circumstances of his service in Vietnam, as his gunshot wound is documented and the Veteran has presented evidence that in Vietnam, whole blood was used in treating wounded service members, sometimes even before the arrival of an air ambulance.  See print out from the U.S. Army Medical Department Office of Medical History entitled Care of the Wounded.  Thus, having applied the first two steps under Collette, a factual presumption arises that the alleged injury is service connected. 

Under the third Collette step, however, VA is to weigh evidence contrary to that which established the presumption of service connection.  If VA meets its burden of presenting clear and convincing evidence to the contrary, the presumption of service connection is then rebutted.  Collette, 82 F.3d at 393.

In this case, the Board finds that the presumption has been rebutted by clear and convincing evidence.

The service treatment records do not show treatment for, or a diagnosis of, hepatitis, or cirrhosis of the liver.  As for the post-service medical evidence, it shows that the earliest evidence of hepatitis C, or cirrhosis of the liver, is dated in 2003.  The December 2008 VA examination report is considered to be highly probative evidence which shows that the Veteran does not have hepatitis C, or cirrhosis of the liver, that was caused by his service.  The examining physician indicated that he had examined the Veteran, and reviewed his claims file.  See Prejean v. West, 13 Vet. App. 444, 448- 9 (2000) (factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.).  His opinion shows that he determined that there was "no evidence" to support either of the claims, and when read in context, it clearly weighs against the claims.  Lee v. Brown, 10 Vet. App. 336 (1997) (an etiological opinion should be viewed in its full context, and not characterized solely by the medical professional's choice of words).  The examiner noted that the service treatment reports did not mention a blood transfusion, and, importantly, in essence, that the service treatment reports did not contain evidence to show symptoms consistent with a transfusion. 

In addition, there is no evidence to show that cirrhosis of the liver was manifest to a compensable degree within one year of the Veteran's separation from service.  See 38 U.S.C.A. § 1112, 1137; 38 C.F.R. § 3.307, 3.309. 

Additionally, the Board has considered evidence that the Veteran's accounts of his in-service transfusions are not credible.  

As the Board has noted above, the Veteran has not only claimed that he received a blood transfusion in service following his gunshot wound to the right arm, he has claimed that he received a blood transfusion after a MVA.  In statements submitted in June 2004 and September 2007, the Veteran describes "getting blood transfusions and many other to keep me alive while I was unconscious" following his April 1964 accident.  He also claimed in the April 2004 statement that his carotid artery had been "crushed."  However, the Veteran's service treatment records show that while the Veteran did experience a period of unconsciousness following his accident, he otherwise sustained only minor injuries.  He had what was described as a "very small laceration" over his left eyebrow, but skull and chest x-rays were normal, as was the Veteran's blood work and urinalysis.  See Narrative Summary from U.S. Naval Hospital in Haven.  There was no evidence of any other injury, including any injury to a major artery such as the carotid artery, undermining the Veteran's recollection of what actually happened.  

The objective medical evidence of record, prepared contemporaneous to the Veteran's injuries, contradicts the Veteran's present assertions that he was seriously injured in the April 1964 MVA.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence has greater probative value than history as reported by the veteran).  

Indeed, the Board finds that the records reflect a troubling pattern of inaccuracies by the Veteran.  See e.g., November 2005 statement from W.F., M.D. (noting a history of a motor vehicle accident in 1964 that caused him to be unconscious for two weeks although service treatment reports show only a brief period of unconsciousness); January 2006 Kaiser report (showing that he reported a history of three years in active combat in Vietnam when service reports and service treatment records indicate no more than 13 months of service in Vietnam); August 2007 VA progress note (reporting a history of losing his left carotid artery due to his 1964 MVA although treatment reports for this incident do not show any carotid artery damage); December 2008 VA examination report (showing that he reported being diagnosed with hepatitis C in 1994 when the first medical evidence of hepatitis C is dated in 2003).  The overwhelming weight of this evidence leads the Board to conclude that the Veteran cannot be considered a credible historian.  See Wilson v. Derwinski, 2 Vet. App. 16, 19-20 (1991).

The Board has considered evidence in the Veteran's service personnel records that includes testimony from other service members that the Veteran was an outstanding Marine that could be relied upon to do a job well and letters from the Veteran's pre-service employers reporting that the Veteran was a hard-working and honest employee, which is not in dispute.  The Veteran's representative cites to this as evidence that the Veteran's statements that he received a transfusion in service should be considered credible.  

However, even assuming that the Veteran's honesty forty years ago is relevant to the issue of whether he is being honest now, the Board finds that the Veteran's character or lack thereof, is not necessary synonymous with the credibility of his statements or his recollection of events many years ago.  That is, the Board does not necessarily believe that the Veteran is intentionally trying to defraud VA into awarding him benefits to which he is not entitled.  Rather, the record reflects that the Veteran has suffered episodes of severe confusion attributed to hepatic encephalopathy secondary to his liver disease.  See, e.g., a November 2003 Outpatient Consultation from Kaiser Permanente.  There is a significant difference between a person who is being dishonest and a person who is simply factually mistaken based on an inaccurate recollection of facts.  Further, some of the Veteran's statements, such as his September 2007 statements, have an incoherent, even bizarre quality suggestive by lay observation of cognitive impairment or mental illness.  While the Board is certainly not qualified to diagnose the Veteran with any physical or mental impairment, it does note that there is evidence to suggest that there may be medical reasons why the Veteran is not a reliable historian (but this is not clear).  In any event, the Board's determination should not be considered a slight to the Veteran's highly honorable service. 

Thus, the Board finds that testimony concerning the Veteran's character located in his service personnel records has minimal probative value determining whether the Veteran's in-service blood transfusions actually occurred.  

The Board has also carefully considered the February 2012 opinion by Dr. P.C., but finds that his conclusion that the Veteran's hepatitis C had onset in service is predominantly, if not totally, based on his determination that the Veteran's account of his in-service blood transfusion was credible.  He also accepted as true the Veteran's statements that he had never used drugs intravenously and had when he got his tattoos in 1963 and 1983 had provided clean needles.  As the Board has determined that the Veteran is not a reliable historian, an opinion based the Veteran's lay statements has minimal probative value.  

The Board does note that Dr. P.C. also appears to have relied on a service treatment records which he believed indicated that the Veteran reported "bleeding easily" and which led him to conclude that a transfusion would be more likely.  According to Dr. P.C.'s report, the relevant clinical note showed that the Veteran had a mole on his back, but "denies to have it removed because bleeds easily."  In fact, the full note reads as follows, "Easily traumatized slightly [illegible] 1cm mole over right scapula- desires to have removal because bleeds easily"(emphasis added).  An addendum from the following day shows that the Veteran's mole was excised.  See consultation sheet dated September 13, 1965 with September 14, 1965 addendum.  Thus, viewing the whole note, it appears that the Veteran wanted a mole removed because it was "easily traumatized" and bled easily and so the mole was excised, apparently without complication.  The phrase "bleeds easily" referred to the Veteran's mole, not the Veteran himself.  

The Board can find nothing else in the record to suggest that the Veteran has any kind of blood disorder, such as hemophilia, that would cause him to "bleed easily" or make him more likely than the average service member to require a blood transfusion.  

Dr. PC. also noted that in December 1965, the Veteran was treated for complaints of a fever of 104 degrees and a sore throat.  The Veteran was diagnosed with a productive upper respiratory infection and purulent tonsillitis.  Dr. P.C. has stated that "[t]hese symptoms represent potential initial symptoms of Hepatitis C" (emphasis added).  However, while cold or flu-like symptoms may be evidence of a hepatitis C infection, Dr. P.C. has not explained why he believes that the particular symptoms he refers to are more likely than not evidence of a hepatitis C infection rather than the tonsillitis the Veteran was diagnosed with by the physician who actually examined him at the time of his illness.  The Board is certainly not suggesting that it is not possible that the Veteran was misdiagnosed in December 1965 and actually was suffering from hepatitis C rather than tonsillitis/upper respiratory; but the standard for granting service connection is not whether something is "possible", but whether it is at least as likely as not.  Merely speculating that a particular set of symptoms is "potentially" evidence of in-service incurrence of hepatitis C is not grounds to grant entitlement to service connection and has no probative value.  See Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  

Additionally, the Board has considered a statement from a nurse practitioner in a VA progress note, dated in April 2009, which notes, "He probably likely as not contracted the virus from a transfusion in Vietnam in 1966."  However, this statement is afforded no probative value.  It is not shown to have been based on a review of the Veteran's claims file, or any other detailed and reliable medical history, nor is it accompanied by an explanation or citation to clinical findings.  In addition, this notation was made by a nurse practitioner.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993) (the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches). 

The Board has also considered a notation in a July 2006 QTC psychiatric examination report, that the Veteran has "a past medical history" of hepatitis C and cirrhosis of the liver due to a blood transfusion while in the military.  However, this notation is afforded no probative value, as it is unaccompanied by any explanation or citation to clinical findings, and when read in context it is clearly "by history" only.

In conclusion, while the Veteran's service treatment records clearly document that he sustained a gunshot wound and was involved in a motor vehicle accident in service, the Board finds that there is clear and convincing evidence that the Veteran never received a blood transfusion following these incidents, based on a pattern of factual inaccuracies in the Veteran's statements when compared to other evidence of record, including contemporaneous medical evidence.  

The Board makes a factual finding that the Veteran did not receive a blood transfusion at any point during his active military service.  

Agent Orange

The Veteran has also suggested that his Hepatitis C and cirrhosis of the liver could have been caused by exposure to Agent Orange.

VA regulations provide that if a veteran was exposed to an herbicide agent during active military, naval, or air service, the following diseases shall be service connected if the requirements of 38 C.F.R. § 3.307(a) are met, even if there is no record of such disease during service: AL amyloidosis, chloracne or other acneform disease consistent with chloracne; type 2 diabetes (also known as Type II diabetes mellitus); Hodgkin's disease; chronic lymphocytic leukemia (CLL); multiple myeloma; Non-Hodgkin's lymphoma; acute and subacute peripheral neuropathy; porphyria cutanea tarda; prostate cancer; respiratory cancers (cancer of the lung, bronchus, larynx or trachea); soft tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma), chronic B-cell leukemias, Parkinson's disease, and ischemic heart disease.  38 C.F.R. § 3.309(e) (2011).

A veteran, who during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam era shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during service.  39 U.S.C.A.  § 1116(f) (West 2002); 38 C.F.R. § 3.307(a)(6)(iii) (2011).  

VA has determined that there is no positive association between exposure to herbicides and any other condition for which it has not specifically determined a presumption of service connection is warranted.  61 Fed. Reg. 41,446 (1996); 59 Fed. Reg. 341 -46 (1994).  However, an appellant is not precluded from establishing service connection with proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039, 1041-42 (Fed. Cir. 1994). 

Here, the Veteran's exposure to Agent Orange is presumed, based on his service in the Republic of Vietnam; however, neither hepatitis C nor cirrhosis of the liver is one of the diseases for which service connection can be granted on a presumptive basis due to exposure to Agent Orange or other herbicides.

The Board has also considered whether service connection for hepatitis C and cirrhosis could be granted on a direct basis based on exposure to Agent Orange, but the Veteran has submitted no evidence of a causal connection between his hepatitis C, cirrhosis of the liver, and in-service herbicide exposure other than his own unsubstantiated claims.

Essentially, the Veteran has offered his opinion as to the etiology of his hepatitis C.  The Veteran has not demonstrated that he has any knowledge or training in determining the etiology of such conditions.  In other words, he is a layman, not a medical expert.  The Board recognizes that there is no bright line rule that laypersons are not competent to offer etiology opinions.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (rejecting the view that competent medical evidence is necessarily required when the determinative issue is medical diagnosis or etiology).  Evidence, however, must be competent evidence in order to be weighed by the Board.  Whether a layperson is competent to provide an opinion as to the etiology of a condition depends on the facts of the particular case.

In Davidson, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) drew support from Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) for support for its holding.  Id.  In a footnote in Jandreau, the Federal Circuit addressed whether a layperson could provide evidence regarding a diagnosis of a condition and explained that "[s]ometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

Although the Veteran seeks to offer etiology opinions rather than provide diagnoses, the reasoning expressed in Jandreau is applicable.  The Board finds that the question of whether the Veteran currently has hepatitis C and cirrhosis of the liver due to his alleged herbicide exposure in service is too complex to be addressed by a layperson.  This connection or etiology is not amenable to observation alone.  Rather it is common knowledge that such relationships are the subject of extensive research by scientific and medical professionals.  Hence, the Veteran's opinion of the etiology of his current disabilities is not competent evidence and is entitled to low probative weight.

Other Theories of Entitlement

The Veteran has also suggested that he could have contracted hepatitis C from high risk sexual activity that he engaged in during service or from having open wounds.  

Regarding the Veteran's contention that he contracted hepatitis C from open wounds, no medical professional, including Dr. P.C. has opined that the Veteran's hepatitis C was at least as likely as not due to having an open wound in service.  
As the Board discussed above, the Veteran himself is not qualified to offer an opinion concerning the etiology of  his hepatitis C or cirrhosis.  Thus, there is no competent evidence to support this theory of entitlement.  

Regarding his claim that he contracted hepatitis C in service due to high risk sexual activity, the Veteran has pointed to a notation on his separation examination showing that he was treated for gonorrhea in service.  

However, the Board declines to find that being treated for a venereal disease, without other evidence, establishes that the Veteran engaged in high risk sexual activity that exposed him to hepatitis C.  According to VBA Fast Letter 04-13 (June 29, 2004), "Population studies suggest hepatitis C can be sexually transmitted.  However, the chance for sexual transmission of [hepatitis C] is well below comparable rates for HIV/AIDS or hepatitis B infection. . . ."  Thus, it appears that a relatively small percentage of hepatitis C infections are contracted sexually.  While it can be inferred from the Veteran's treatment for gonorrhea that he had unprotected sex on at least one occasion, and it is possible that he also contracted hepatitis C at that time, there is not enough evidence of record to conclude that it is at least as likely as not that the Veteran's hepatitis C was due to high risk sexual activity in service.  

As the Board has previously noted, the Veteran is not competent to offer his own opinion concerning the etiology of his hepatitis C and cirrhosis.  The Board also notes that on his Risk Factors for Hepatitis Questionnaire, submitted in June 2004, the Veteran denied engaging in high risk sexual activities, contrary to his current assertions.  See Risk Factors for Hepatitis Questionnaire, June 30, 2004.  The Veteran's inconsistencies undermine his credibly.

Dr. P.C. noted in his opinion that the Veteran reported contracting gonorrhea in service, but stated "there is no relative medical documentation supporting this diagnosis at this time."  

The VA examiner had an opportunity to consider all of the evidence of record, including evidence that the Veteran was treated for gonorrhea in service and had open wounds.  However, the examiner concluded that the Veteran's hepatitis C and cirrhosis of the liver did not have onset in service.  

In the absence of a medical nexus between the Veteran's claimed risk factors and his current hepatitis C, the Board finds entitlement to service connected cannot be granted.  

With regard to other risk factors, the Veteran's service treatment reports indicate that he had a tattoo prior to service.  He has also conceded getting a tattoo after service, in 1983.  The Veteran has insisted that the needles used could not have been contaminated due to factors such being the first customer to use the needles or bringing his own needles.         

The post-service medical evidence shows that the Veteran has a history of heavy alcohol use, and drug abuse, to include use of speed, PCP, and methamphetamines.  To the extent that service treatment reports show that the Veteran was suspected of using narcotics, this was never confirmed, nor is there any competent evidence associating in-service use of alcohol or drugs with the claimed conditions or heavy drug use in service that could have caused this disability.

The Board finds that most of the Veteran's drug abuse (a risk factor of the claimed disabilities) was outside of service and not related to service, providing factual evidence against these claims.  Simply stated, the Board finds that, based on a review of the record, the majority of the Veteran's risk factors that most likely caused the Veteran's disabilities began after the Veteran's service, providing a basis to find it unlikely on a factual basis that this disability is related to service. 

In any event, the law and regulations provide that compensation shall not be paid if the claimed disability is the result of the person's own willful misconduct or abuse of alcohol or drugs.  See 38 U.S.C.A. §§ 105, 1110 (West 2002); 38 C.F.R. §§ 3.1(n), 3.301(c) (2011).  With respect to alcohol and drug abuse, Section 8052 of the Omnibus Budget Reconciliation Act (OBRA) of 1990, Pub. L. No. 101-508, § 8052, 104 Stat. 1388 , 1388- 351, prohibits, effective for claims filed after October 31, 1990, payment of compensation for a disability that is a result of a appellant's own alcohol or drug abuse.  Moreover, § 8052 also amended 38 U.S.C. § 105(a) to provide that, with respect to claims filed after October 31, 1990, an injury or disease incurred during active service will not be deemed to have been incurred in the line of duty if the injury or disease was a result of the person's own willful misconduct, including abuse of alcohol or drugs.  See also VAOPGPREC 2-97 62 Fed. Reg. 15565 (1997).

The issues on appeal are based on the contentions that hepatitis C, and cirrhosis of the liver, were caused by service that ended in 1967.  In this case, when the Veteran's service treatment reports (which do not show that he had the claimed conditions), and his post-service medical records are considered (which indicate that the Veteran has a post-service history of alcohol and drug use for many years, and which do not contain competent, probative evidence of a nexus between either hepatitis C, or cirrhosis of the liver, and the Veteran's service), the Board finds that the evidence outweighs the Veteran's contentions that he has hepatitis C and cirrhosis of the liver that are related to his service.  The evidence in this case is not so evenly balanced so as to allow application of the benefit-of- the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2011).

The Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court of Appeals for Veterans Claims held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  

Here, the VCAA duty to notify was satisfied by letter sent to the Veteran in June 2004, September 2004, and May 2006.  These letters informed the Veteran of what evidence is required to substantiate his claim, as well as of VA and the Veteran's respective duties for obtaining evidence.  The Veteran was also informed of how VA assigns disability ratings and effective dates.  

Here, the duty to notify was not satisfied prior to the initial unfavorable decision on the claim by the AOJ.  Under such circumstances, VA's duty to notify may not be "satisfied by various post-decisional communications from which a claimant might have been able to infer what evidence the VA found lacking in the claimant's presentation."  Rather, such notice errors may instead be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where notice was not provided prior to the AOJ's initial adjudication, this timing problem can be cured by the Board remanding for the issuance of a VCAA notice followed by readjudication of the claim by the AOJ) see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as an SOC or SSOC, is sufficient to cure a timing defect).  

In this case, the VCAA duty to notify was satisfied subsequent to the initial AOJ decision.  Although all the notice letters were not sent before the initial AOJ decision in this matter, the Board finds that this error was not prejudicial to the appellant because the actions taken by VA after providing the notice have essentially cured the error in the timing of notice.  Not only has the appellant been afforded a meaningful opportunity to participate effectively in the processing of his claim and given ample time to respond, but the AOJ also readjudicated the case by way of a statement of the case and supplemental statements of the case issued after the notice was provided.  For these reasons, it is not prejudicial to the appellant for the Board to proceed to finally decide this appeal as the timing error did not affect the essential fairness of the adjudication.  

VA also has a duty to assist the veteran in the development of the claim.  This duty includes assisting the veteran in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

The RO has obtained the Veteran's service treatment records, as well as VA treatment records and records from the Social Security Administration (SSA).  The veteran submitted private treatment records from Kaiser Permanente, as well as a private medical opinion.  The appellant was afforded a VA medical examination in December 2008.  The examination is adequate and probative for VA purposes because the examiner relied on sufficient facts and data, provided a rationale for the opinion rendered, and there is no reason to believe that the examiner did not reliably apply reliable scientific principles to the facts and data.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

Significantly, neither the appellant nor his or her representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

ORDER

The appeal is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


